          Case 1:19-mj-06087-MPK Document 133 Filed 03/22/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA

    v.                                                   No. 1:19-MJ-06087-MPK-3

 GAMAL ABDELAZIZ



                    NOTICE OF APPEARANCE OF JOSHUA C. SHARP

         Please enter my appearance as counsel for Defendant Gamal Abdelaziz in the above-

captioned matter.


                                                             Respectfully submitted,

                                                             GAMAL ABDELAZIZ

                                                             By his attorney,

                                                              /s/ Joshua C. Sharp
                                                             Joshua C. Sharp (BBO No. 681439)
                                                             NIXON PEABODY LLP
                                                             53 State Street
                                                             Boston, MA 02109
                                                             617-345-1135
                                                             jsharp@nixonpeabody.com
Dated: March 22, 2019



                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of the forgoing was filed electronically on March 22, 2019, and
thereby delivered by electronic means to all registered participants as identified on the Notice of
Electronic Filing.


                                                             /s/ Joshua C. Sharp
                                                             Joshua C. Sharp
